Citation Nr: 0805555	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  00-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a shrapnel fragment wound of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and E.T.


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from May 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied a rating higher than 10 percent for 
residuals of a shrapnel fragment wound of the left thigh.

In September 2001, the veteran and E.T. testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  The Board 
remanded the claim in July 2001 and October 2003 for 
additional development.

In a June 2005 supplemental statement of the case (SSOC), the 
RO increased the rating to 20 percent, effective the May 22, 
1998 date of receipt of claim.

In a March 2007 decision, the Board denied the claim, now for 
a rating higher than 20 percent for residuals of a left thigh 
shrapnel fragment wound.
 
In November 2007, counsel for the veteran and VA filed a 
Joint Motion with the Court to vacate and remand the March 
2007 Board decision denying the claim for a rating higher 
than 20 percent for residuals of a left thigh shrapnel 
fragment wound.  In a November 2007 Order, the Court granted 
the Joint Motion, vacating the specified portion of the March 
2007 Board decision, and remanding this matter to the Board 
for further proceedings consistent with the Joint Motion.

The Board notes that the Joint Motion also indicated that the 
veteran was not pursuing his separate claim for a rating 
higher than 10 percent for lymphadenitis with recurrent 
cellulites and thrombophlebitis of the left leg, which the 
Board had also denied in March 2007.  That issue is therefore 
no longer before the Board.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's left thigh shrapnel fragment wound 
residuals include some loss of muscle substance, strength, 
and endurance along with impairment of the left lower 
extremity, but not soft flabby muscles in the wound area, 
muscles swelling or hardening abnormally in contraction, or 
severe impairment of the left lower extremity.

3.  The muscle injury caused by the left thigh shrapnel 
fragment wound includes muscles that involves two muscle 
groups-the adductor magnus and longus and vastus medialis 
obliquatis-which are in the same anatomical region but do 
not act on the same joint.


CONCLUSION OF LAW

The criteria are met for a rating of 30 percent, but no 
higher, for residuals of a shrapnel fragment wound of the 
left thigh.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.5, 4.7, 
4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes 5314, 5315 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating 
for residuals of a shrapnel fragment wound of the left thigh, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The March 2000 SOC set forth the criteria for higher ratings 
for the muscle injuries, including those of muscle group XV, 
the primary muscle group at issue in this case.  To the 
extent that the criteria applicable to muscle group XIV are 
considered herein, such consideration will result in an 
increased rating.  Consequently, the lack of notice regarding 
these criteria does not prejudice the veteran, so 
consideration of them by the Board in the first instance is 
appropriate.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

In addition, a March 2006 letter informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  
Moreover, the March 2004 and March 2006 letters informed the 
veteran that he had to provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, that if an increase in disability 
was found, a disability rating would be determined by 
applying relevant diagnostic codes which typically provide 
for a range in severity of a particular disability from 0% to 
as much as 100% depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vasquez-Flores v. Peake, No 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  After issuance of each letter, and opportunity for 
the veteran to respond, the April 2006 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Finally in this regard, to the extent that the veteran was 
not specifically informed of the need to provide evidence 
regarding the impact of his disability on his employment and 
daily life, the statements of the veteran that are in the 
record, including correspondence and oral testimony regarding 
the number of days of work 
he has missed due to his disability, reflect that he had 
actual knowledge of this requirement.  Consequently, any 
error in this regard was non-prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007); see also 
Vasquez-Flores v. Peake, No 05-0355 (U.S. Vet. App. Jan. 30, 
2008).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file includes the veteran's 
service medical records, VA outpatient treatment (VAOPT) 
records, and reports of VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's Board hearing as well as various written 
statements submitted by the veteran and by his 
representative, on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue- pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(d) (2007).

Under diagnostic codes (DC) 5301 to 5323, muscle injury 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  Id.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups. There would be indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring. The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound. There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements. Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track. 
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area. Muscles would swell 
or harden abnormally in contraction. Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.

If present, the following are also considered signs of severe 
muscle injury: (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intramuscular trauma and 
explosive effect of missile, (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, (D) Visible or 
measurable atrophy, (E) Adaptive contraction of an opposing 
group of muscles, (F) Atrophy of muscle groups not in track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle, (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.

The veteran's disability has been evaluated pursuant to 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5315, which provides 
evaluations for disability of Muscle Group XV.  Muscle Group 
XV, including the mesial thigh group, consisting of the 
adductor longus, adductor brevis, adductor magnis, and 
gracilis, involves adduction of the hip, flexion of the hip, 
and flexion of the knee.  Moderately severe damage to this 
Muscle Group warrants a 20 percent rating, while severe 
damage warrants a 30 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the damage from 
the veteran's left thigh shrapnel fragment wound residuals 
has been moderately severe, rather than severe, since the May 
22, 1998 effective date of the grant of service connection 
for that disability.

The "type of injury" and "history of complaint" are 
similar for the moderately severe and severe classifications 
of 38 C.F.R. § 4.56 (2007).  Here, the service medical 
records reflect that the veteran's wound was incurred when 
his left thigh was struck by one piece of shrapnel in 
September 1967.  An infection followed removal of the piece 
of shrapnel, lasting for as much as two months.  This 
infection was significant for an abscess was characterized in 
service medical records as "deep," "large," and "huge."  
The wound was deep and penetrating, which is the type of 
wound described in both the moderately severe and severe 
classifications.  The single piece of shrapnel appears to be 
more akin to the small high velocity missile or low large 
velocity missile described in the moderately severe 
classification, rather than the high velocity missile or 
large or multiple low velocity missiles described in the 
severe classification.  There was debridement and prolonged 
infection and hospitalization as described in both the 
moderately severe and severe classifications, but no 
shattering bone fracture or open comminuted fracture as 
described in the severe classification.

Significantly, the objective findings are more akin to those 
listed in the moderately severe classification than the 
severe classification.  Specifically, there was no evidence 
of ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in the missile track as described in 
the severe classification.  Rather, the August 1998 VA 
examination report indicated a healed scar at the inner 
aspect of the left thigh.  The December 2004 VA examination 
report indicated a 13x4 centimeter scar adherent to the 
abductors and rectus musculature of the thigh, and also there 
was scarring to the undersurface of the superficial scar.   
Thus, while the scar was characterized as adherent, it did 
not meet the other criteria in the severe classification.  In 
addition, palpation did not show soft flabby muscles in the 
wound area, muscles did not swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements did not indicate severe impairment of function 
compared with corresponding muscles of the uninjured side, as 
described in the severe classification.  Rather, the April 
1998 VA examination report indicated a soft tissue/muscle 
defect at the inner aspect of the left thigh, full strength 
in the quadriceps, adductors, abductors, hip extensors, and 
hip flexors, no muscle herniation, and minimal loss of muscle 
function.  In addition, the April 2004 VA examination report 
indicated only mild weakness of the left thigh quadriceps and 
mild weakness of the hamstrings.  On the December 2004 VA 
examination, the hip was normal, there was a "tremendous 
dissect in the abductor magnus and abductor longus muscles in 
the left medial thigh due to the shrapnel injury.  Quadricep 
strength was 3/5 and hamstring strength was 4/5, while the 
right leg had full strength in all muscle groups.

Thus, the objective findings were more similar to the loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles and positive evidence of impairment when compared 
with the sound side described in the moderately severe 
classification, as opposed to the soft flabby muscles, 
abnormal muscle swelling and hardening in contraction, or 
severe impairment of function of the muscles when compared to 
the uninjured side described in the severe classification. 

In addition, none of the additional signs of severe muscle 
disability were found on examination.  August 1998 X-rays of 
the left knee and hip showed only mild degenerative arthritis 
of the left hip and November 2004 X-rays of the left knee, 
femur, and hip were all normal; there was no evidence of any 
foreign bodies.  Moreover, there was no evidence on the VA 
reexaminations or in the VAOPT records of adhesion of the 
scar, diminished muscle excitability, adaptive contraction, 
induration, or atrophy of the type described in the severe 
classification.

The above analysis reflects that the veteran's left thigh 
shrapnel fragment wound residuals have not met the criteria 
for classification as severe for any period during the 
pendency of the appeal and he is therefore not entitled to a 
rating higher than 20 percent on this basis.  However, as 
noted in the joint motion, the above medical evidence 
reflects that the veteran's muscle injury involves the 
adductor magnus and longus and vastus medialis obliquatis, 
part of the quadriceps mechanism.  See Joint Motion, at 3.  
Thus, the veteran's left thigh fragment wound residuals 
include muscles that involve both muscle groups XIV and XV, 
which are analyzed under DCs 5214 and 5315.  Id. at 3-4.  
Muscle group XIV is the anterior thigh muscle group.  The 
functions of this muscle group include extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, and 
acting with the hamstring muscles in synchronization of the 
hip and the knee. The involved muscles include the sartorius, 
the rectus femoris, the vastus externus, the vastus 
intermedius, the vastus internus, and the tensor vaginae 
femoris.  Muscle groups XIV and XV are in the same anatomical 
region, but act on different joints, the hip and the knee.

The principles of combined ratings for muscle injuries 
require that, where, as here, compensable muscle group 
injuries are in the same anatomical region but do not act on 
the same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  See 
Joint Motion, at 4 (citing 38 C.F.R. § 4.55(e) (2007)).  In 
this case, the evidence reflects that, as between muscle 
groups XIV and XV, the most severely injured muscle group is 
group XV, as that includes the mesial thigh group with the 
adductor longus, adductor brevis, and adductor magnis.  Thus, 
pursuant to 38 C.F.R. § 4.55(e), the rating for the veteran's 
left thigh fragment wound residuals must be increased by one 
level under DC 5315, increasing the rating from 20 to 30 
percent, and this is the combined evaluation for the affected 
muscle groups XIV and XV. 

The Board also finds that the veteran is not entitled to a 
rating higher than the 30 percent warranted under 38 C.F.R. 
§ 4.55(e) based on other potentially applicable diagnostic 
codes or any other factors, for the following reasons.

The Board has considered whether a separate rating analogous 
to an orthopedic condition could be assigned for limitation 
of motion under 38 C.F.R. § 4.71a, DCs 5250 to 5253 (2007), 
which apply to limitation of extension, flexion, abduction, 
adduction, and rotation of the hip and thigh.  On the August 
1998 examination, the veteran could abduct his hip to 40 
degrees, adduct his hip to 25 degrees, and had 120 degrees of 
flexion and 25 degrees of extension.  On the April 2004 VA 
examination, range of motion in the left hip was 90 degrees 
flexion, 0 degrees extension, 50 degrees abduction, and 40 
degrees internal and external rotation.  In the December 2004 
examination, the veteran could abduct his hip to 20 degrees, 
adduct his hip to 40 and had 90 degrees of flexion and 20 
degrees of extension.  None of these findings at any time 
meet the criteria for a minimally compensable evaluation 
under Diagnostic Codes 5250 to 5253.  Similarly, the range of 
motion of the knee of 0 to 135 on the August 1998 VA 
examination, 0 to 140 on the April 2004 VA examination, and 0 
to 110 degrees on the December 2004 VA examination would not 
warrant a compensable rating under DCs 5260 and 5261, 
applicable to limitation of flexion and extension of the 
knee.

Moreover, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Here, however, the evidence, in particular an 
October 2004 VA addendum that specifically addressed the 
DeLuca criteria, indicates that, as range of motion is at or 
near normal for the left hip and leg, any pain, weakness, 
fatigability and incoordination have no effect on the range 
of motion of the veteran's left hip and thigh.  The October 
2004 VA addendum also indicated that the veteran did not 
really have any flare-ups, but rather, a low level of chronic 
pain that caused functional impairment relating to climbing 
stairs, performing sports activities.  The December 2004 VA 
examination report indicted that range of motion was limited 
by pain, but not by weakness, fatigability, lack of 
endurance, or lack of coordination.  Thus, while the veteran 
has experienced some of the DeLuca factors, especially pain, 
a rating higher than 30 percent is not warranted because 
neither pain nor any other of the DeLuca factors have caused 
in even a compensable loss of range of motion of the left hip 
and leg.

The Board has also considered the effect that the veteran's 
disability has on his employment and daily life.  During the 
September 2001 Board hearing, the veteran testified that he 
had been experiencing a lot of pain over the years.  He 
described this pain as chronic and he said he is getting 
weaker. The veteran noted that he has to stand on his good 
leg a lot, due to various left leg problems including the 
shrapnel residuals at issue. In subsequent testimony the 
veteran described cramping. This is understandable, and 
consistent with the moderately severe level of disability for 
which the veteran is rated.  The veteran testified that he 
uses up all his sick leave for doctor's appointments, and 
statements from the veteran's supervisor, M.G., opine that 
the veteran's overuse of leave is attributable to his 
service-connected disabilities.  Attachments include 
personnel records relating to the veteran's leave.  However, 
even assuming that the veteran has lost considerable amounts 
of working time due to his left thigh fragment wound 
residuals, the "degrees of disability specified [in the 
Rating Schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2007).  Thus, the loss of 
working time described by M.G. and the veteran is fully 
contemplated by the 30 percent rating that the veteran is now 
receiving for this disability.

Finally, the Board finds that there is no showing that the 
veteran's left thigh fragment wound residuals reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As 
noted, this disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  Nor has the disability 
resulted in frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, a rating of 30 percent is warranted for the veteran's 
left thigh fragment wound residuals based on application of 
38 C.F.R. § 4.55(e), as indicated in the Joint Motion, but a 
higher rating is not warranted based on any potentially 
applicable diagnostic code or on any other factors.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for a rating higher than 20 
percent for residuals of a shrapnel fragment wound of the 
left thigh must be granted only to the extent indicated.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

An increased rating of 30 percent, but no higher, for 
residuals of a shrapnel fragment wound of the left thigh, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


